 1

 2

 3

 4

 5

 6                                                          JS-6
 7

 8                              UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11 JACOB JESUS FERNANDEZ, an                     Case No. 2:18-cv-010030 CJC (Ex)
     individual,
12
                   Plaintiff,                    ORDER RE. STIPULATION TO
13                                               SUBMIT MATTER TO
           v.                                    ARBITRATION AND STAY PENDING
14                                               LITIGATION
15 BRINK’S INCORPORATED, a
   Delaware corporation, and DOES 1              Complaint Filed:  October 24, 2018
16 through 20, Inclusive,,                       Removal Date:     November 30, 2018
                                                 Trial Date:       None
17                 Defendants.                   District Judge:   Hon. Cormac J. Carney
                                                                   Courtroom 7C, West 1st
18                                               Magistrate Judge: Hon. Charles F. Eick
                                                                   Courtroom 750, Roybal
19

20

21

22

23

24

25

26

27

28
                                                                Case No. 2:18-cv-010030 CJC (Ex)
                           [PROPOSED] ORDER RE. STIPULATION TO SUBMIT
                        MATTER TO ARBITRATION AND STAY PENDING LITIGATION
              1         GOOD CAUSE APPEARING THEREFOR, IT IS HEREBY ORDERED
              2   THAT the above-entitled matter is ordered into binding and final arbitration
              3   pursuant to the Parties’ binding arbitration agreement and stipulation. IT IS
              4   FURTHER ORDERED that the above-entitled matter is stayed pending the binding
              5   and final arbitration.
              6

              7         SO ORDERED.
              8

              9   DATED: December 14, 2018                 ___________________________________
             10                                            The Honorable Cormac J. Carney
                                                           Judge of the United States District Court
             11
                                                                                                     36686061.1
             12

             13

             14

             15

             16

             17

             18

             19

             20

             21

             22

             23

             24

             25

             26

             27

             28
                                                            1                Case No. 2:18-cv-010030 CJC (Ex)
                                        [PROPOSED] ORDER RE. STIPULATION TO SUBMIT
Proposed
Order.docx                           MATTER TO ARBITRATION AND STAY PENDING LITIGATION
